
	
		I
		111th CONGRESS
		1st Session
		H. R. 812
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Boren (for
			 himself and Mr. Tiberi) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prevent legislative and regulatory functions from
		  being usurped by civil liability actions brought or continued against food
		  manufacturers, marketers, distributors, advertisers, sellers, and trade
		  associations for claims of injury relating to a person’s weight gain, obesity,
		  or any health condition associated with weight gain or
		  obesity.
	
	
		1.Short titleThis Act may be cited as the
			 Commonsense Consumption Act of
			 2009.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the food and
			 beverage industries are a significant part of our national economy;
				(2)the activities of
			 manufacturers and sellers of foods and beverages substantially affect
			 interstate and foreign commerce;
				(3)a
			 person’s weight gain, obesity, or a health condition associated with a person’s
			 weight gain or obesity is based on a multitude of factors, including genetic
			 factors and the lifestyle and physical fitness decisions of individuals, such
			 that a person’s weight gain, obesity, or a health condition associated with a
			 person’s weight gain or obesity cannot be attributed to the consumption of any
			 specific food or beverage; and
				(4)because fostering
			 a culture of acceptance of personal responsibility is one of the most important
			 ways to promote a healthier society, lawsuits seeking to blame individual food
			 and beverage providers for a person’s weight gain, obesity, or a health
			 condition associated with a person’s weight gain or obesity are not only
			 legally frivolous and economically damaging, but also harmful to a healthy
			 America.
				(b)PurposeThe
			 purpose of this Act is to allow Congress, State legislatures, and regulatory
			 agencies to determine appropriate laws, rules, and regulations to address the
			 problems of weight gain, obesity, and health conditions associated with weight
			 gain or obesity.
			3.Preservation of
			 separation of powers
			(a)In
			 generalA qualified civil liability action may not be brought in
			 any Federal or State court.
			(b)Dismissal of
			 pending actionsA qualified civil liability action that is
			 pending on the date of the enactment of this Act shall be dismissed immediately
			 by the court in which the action was brought or is currently pending.
			(c)Discovery
				(1)StayIf,
			 in an action filed after May 7, 2007, a party files a motion asserting that
			 some or all claims raised in a complaint are subject to dismissal pursuant to
			 this Act, or notifies the court that it intends to file such a motion in a
			 timely manner, no person shall be required before the court’s final decision on
			 such motion to respond to any discovery request or otherwise provide any party
			 with any documents, data compilations, tangible things, testimony, admissions,
			 information regarding potential evidence or witnesses, or other information
			 unless the court finds upon motion of any party that a response to a
			 particularized discovery request is necessary to preserve evidence or to
			 prevent undue prejudice to that party.
				(2)Responsibility
			 of partiesDuring the pendency of any stay of discovery under
			 paragraph (1), the responsibilities of the parties with regard to the treatment
			 of all documents, data compilations (including electronically recorded or
			 stored data), and tangible objects shall be governed by applicable Federal or
			 State rules of civil procedure. A party aggrieved by the failure of an opposing
			 party to comply with this paragraph shall have the applicable remedies made
			 available by such applicable rules, provided that no remedy shall be afforded
			 that conflicts with the terms of paragraph (1).
				(3)Expedited
			 considerationIn any action in which a stay is entered pursuant
			 to paragraph (1), the court is encouraged to expedite consideration of the
			 motion to dismiss.
				(d)PleadingsIn
			 any action that is allegedly of the type described in section 4(5) seeking to
			 impose liability of any kind based on accumulative acts of consumption of a
			 qualified product, the complaint initiating such action shall state with
			 particularity for each defendant and cause of action—
				(1)each element of the
			 cause of action and the specific facts alleged to satisfy each element of the
			 cause of action;
				(2)the Federal and
			 State statutes or other laws that allegedly create the cause of action;
			 and
				(3)the section 4(5)(B)
			 exception being relied upon and the specific facts that allegedly satisfy the
			 requirements of that exception.
				(e)Rule of
			 constructionNo provision of this Act shall be construed to
			 create a public or private cause of action or remedy.
			4.DefinitionsIn this Act:
			(1)Engaged in the
			 businessThe term engaged in the business means a
			 person who manufactures, markets, distributes, advertises, or sells a qualified
			 product in the person’s regular course of trade or business.
			(2)ManufacturerThe
			 term manufacturer means, with respect to a qualified product, a
			 person who is lawfully engaged in the business of manufacturing the
			 product.
			(3)PersonThe
			 term person means any individual, corporation, company,
			 association, firm, partnership, society, joint stock company, or any other
			 entity, including any governmental entity.
			(4)Qualified
			 productThe term qualified product—
				(A)means a food (as
			 defined in section 201(f) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321(f))); and
				(B)shall not include a
			 dietary supplement (as defined in section 201(ff) of the Federal Food, Drug and
			 Cosmetic Act (21 U.S.C. 321(ff))).
				(5)Qualified civil
			 liability action
				(A)In
			 generalSubject to subparagraph (B), the term qualified
			 civil liability action—
					(i)means a civil
			 action brought by any person against a manufacturer, marketer, distributor,
			 advertiser, or seller of a qualified product, or a trade association, for
			 damages, penalties, declaratory judgment, injunctive or declaratory relief,
			 restitution, or other relief arising out of, or related to—
						(I)a
			 person’s accumulated acts of consumption of a qualified product; and
						(II)that person’s
			 weight gain, obesity, or a health condition caused or associated with that
			 person’s weight gain or obesity; and
						(ii)includes an
			 action brought by a person other than the person on whose weight gain, obesity,
			 or health condition the action is based, and any derivative action brought by
			 or on behalf of any person or any representative, spouse, parent, child, or
			 other relative of that person.
					(B)ExceptionA
			 qualified civil liability action shall not include—
					(i)an
			 action based on allegations of breach of express contract or express warranty,
			 provided that the grounds for recovery being alleged in such action are
			 unrelated to a person’s weight gain, obesity, or a health condition associated
			 with a person’s weight gain or obesity;
					(ii)an
			 action based on allegations that—
						(I)a
			 manufacturer or seller of a qualified product knowingly violated a Federal or
			 State statute applicable to the marketing, advertisement, or labeling of the
			 qualified product with intent for a person to rely on that violation;
						(II)such person
			 individually and justifiably relied on that violation; and
						(III)such reliance
			 was the proximate cause of injury related to that person’s weight gain,
			 obesity, or a health condition associated with that person’s weight gain or
			 obesity; or
						(iii)an
			 action brought by the Federal Trade Commission under the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) or by the Federal Food and Drug
			 Administration under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
					(6)SellerThe
			 term seller means, with respect to a qualified product, a person
			 lawfully engaged in the business of marketing, distributing, advertising, or
			 selling a qualified product.
			(7)StateThe
			 term State includes each of the several States of the United
			 States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin
			 Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana
			 Islands, and any other territory or possession of the United States, and any
			 political subdivision of any such place.
			(8)Trade
			 associationThe term trade association means any
			 association or business organization (whether or not incorporated under Federal
			 or State law) that is not operated for profit, and 2 or more members of which
			 are manufacturers, marketers, distributors, advertisers, or sellers of a
			 qualified product.
			
